United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                 October 15, 2004

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 04-40345
                           Summary Calendar



RICHARD DOUGLAS CRAVERO,

                                      Petitioner-Appellant,

versus

R. D. MILES,

                                      Respondent-Appellee.

                          --------------------
             Appeal from the United States District Court
                   for the Eastern District of Texas
                       USDC No. 1:03-CV-84-HC-WCR
                          --------------------

Before GARZA, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Richard Douglas Cravero, federal prisoner # 34117-019,

appeals the district court’s denial of his 28 U.S.C. § 2241

petition.    He asserts that the Bureau of Prisons has improperly

calculated his sentence by not giving him federal credit for

twelve years that he spent in state custody following his

sentencing for his federal drug conviction, in contravention of

the intent of the sentencing judge that he receive credit for

that time.     Cravero has not established that the district court


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-40345
                                -2-

clearly erred in finding that the sentencing judge did not

request that the federal sentence run concurrently with the state

sentences and that as a result Cravero was not entitled to the

credit in question.   See United States v. Wilson, 503 U.S. 329,

31-32, 334 (1992); Royal v. Tombone, 141 F.3d 596, 599 (5th Cir.

1998).   The judgment of the district court is therefore AFFIRMED.